Citation Nr: 1823667	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability of the male reproductive system, to include epididymitis, varicocele, and hydrocele, but excluding prostate cancer. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In December 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.; a transcript has been associated with the claims file. 

The Board has broadened and re-characterized the service connection claim for epididymitis to a claim for a disability of the male reproductive system, to include epididymitis, varicocele, and hydrocele, but excluding prostate cancer, based on the evidence of record.  See Clemons vs. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the Board must weigh and assess the nature of the current condition of the veteran's disability when determining the breadth of the claim before it); November 2011 Rating Decision (the RO denied service connection for prostate cancer); November 2012 Letter from the Representative (the Veteran initiated an appeal with respect to the service connection claim for epididymitis only).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a disability of the male reproductive system stemming from his service.  See generally December 2017 Hearing Transcript. 

In this regard, the Veteran has been afforded one VA examination in August 2014.  August 2014 Male Reproductive System Conditions VA Examination Report.  Although the VA examiner confirmed his diagnoses of chronic prostatitis in 1989, and chronic epididymitis and hydrocele of the right scrotum in 2013, the VA examiner opined that it was less likely than not caused by or otherwise related to his service.  In reaching this conclusion, the VA examiner simply cited the fact there was no evidence of chronic epididymitis or hydrocele until 2013 and failed to consider his relevant service treatment records (STRs) or lay statements of a lengthy history of persistent scrotal pain and swelling.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Further, notwithstanding the finding that the Veteran's right epididymis was tender to palpation upon examination, the VA examiner did not offer a current diagnosis or an explanation for the lack of diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Instead, the VA examiner observed the treatment for his chronic epididymitis and hydrocele in 2013 appeared to have been effective since there has been no recurrence in the seven months following treatment.  

As another matter, following the August 2014 VA examination, in a March 2016 letter, the Veteran raised an alternative theory of entitlement; that his disability of the male reproductive system was secondary to the fecal incontinence resulting from his service-connected hemorrhoids with anal fissure, status post lateral anal sphincterotomy. 

In light of the above, the Board finds the August 2014 Male Reproductive System Conditions VA Examination Report is inadequate to adjudicate this claim, and a remand is necessary for another VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of his claimed disability of the male reproductive system.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of a condition of the male reproductive system, to include epididymitis, varicocele, and hydrocele, but excluding prostate cancer.

b. Reconcile all prior diagnoses of a disability of the male reproductive system with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine was to whether it is at least as likely as not (50 percent probability or greater) caused by or is otherwise related to his active duty service, to include his in-service complaint of urethral discharge and dysuria in July 1970, diagnosis of prostatitis in April 1980, and complaints of infertility and low sperm count, and explain why.

d. As to each current diagnosis and prior diagnosis that is not caused by or is otherwise related to his active duty service, opine as to whether it is at least as likely as not proximately due to or aggravated beyond its natural progression by the Veteran's service-connected hemorrhoids with anal fissure, status post lateral anal sphincterotomy.

e. In rendering an opinion, the examiner should consider the Veteran's relevant STRs.

f. In rendering an opinion, the examiner should also consider and weigh the Veteran's relevant lay statements.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




